C. B. Smith, J. This is an appeal from an order of the Circuit Court of Livingston County. The facts out of which this controversy arises are about as follows: On February 21, 1888, Sylvanus Mitchell, then being in failing circumstances and unable to pay his debts, made by deed a voluntary assign mcnt to V. I. Aaron for the benefit of all his creditors, under the statute relating to that subject. On the 22d day of February the deed was filed for record in the county clerk’s office, and on the same day the deed was recorded. Aaron, the assignee, went out to Mitchell’s place, about two miles from town, and looked over the property, and made an inventory of it in addition to the inventory attached to the deed of assignment, and on the same day filed his inventory with the county clerk. The assignee also made an arrangement with Mitchell to keep the property for him on the place until it was sold, telling him he should be paid for it, and the property was accordingly left with Mitchell, under that arrangement, until it was levied on by the sheriff. On the 24th day of February the assignee hied his hond with the County Court in the county clerk’s office. The assignee then advertised the property for sale on March 8th, and circulated the bills, and put one in the office of William P. Goemble. Prior to February 22, 1888, Sylvanus Mitchell and William P. Goemble were indebted to J. E. Brown & Company on two judgment notes, one for $675.67, and the other for $555, in both of which notes Goemble was security for Mitchell. On the 22d day of February, 1888, the same day the deed of assignment was recorded, J. E. Brown & Co. had judgment confessed on the first of the above described notes against Mitchell and Goemble for the amount therein named, and on the 2éth day of February, 1888, they had judgment confessed against Mitchell and Goemble for the amount of the second note, bio thing was done under either of these judgments until the 5th day of March, 1888, when, at the request of Goemble, Brown & Co. had executions issued and placed in the hands of the sheriff to execute. Goemble went with the sheriff to Mitchell’s place, and finding the property described in the deeds of assignment all still in Mitchell’s possession, directed the sheriff to levy on it, and take it into his possession, which the sheriff did, and removed the property out of Mitchell’s possession by virtue of his execution. On the 8th day of March following, the assignee filed a petition in the County Court, asking for an order on the sheriff to return the property to the assignee, and asking that Goemble and the sheriff might be punished for contempt. Appellants answered the petition, setting up their claim and right to the property, alleging that the assignment was fraudulent and void, and that the assignee had never taken any possession of the property. On the trial the County Court found in favor of the petitioner, and ordered a return of the property to the assignee, and directed the assignee to sell the property and hold the proceeds to abide the result of this litigation. On appeal to the Circuit Court the order of the County Court was affirmed. Appellants now bring the record here for review and ask for a reversal of the order of the Circuit Court. In the view we take of the case it is only necessary for us to consider whether the County Court had jurisdiction of the property (it being conceded it had jurisdiction of the person). There is no controversy about the jurisdictional facts as we have stated them. Upon other branches of the case involving the question of fraud there is a dispute, and upon that branch of the case we express no opinion, as that question must be tried and determined in the County Court if at all. Did the undisputed facts confer jurisdiction of the property on the County Court? This question must be answered in the affirmative. We are justified in assuming that the deed of assignment, its acknowledgment, and the inventory thereto attached, were all in due form and in compliance with the statute, since no question is made against the form of the procedure, except the reservation of the debtor’s exemptions in the schedule with the prices thereto attached. We think the questions raised in this record must be regarded as settled against the appellants and not open to further discussion. If repeated decisions of the Supreme Court upon the same question upon full consideration can settle anything, then the full, complete and exclusive jurisdiction of the County Court over “ insolvent estates,” under deeds of assignment, made in conformity to our statute and before any other jurisdiction has attached, must be regarded as settled. The following cases are all clear and explicit upon the question of exclusive jurisdiction of the County Court after the deed of assignment and inventory has been properly executed and filed, and before any other court has obtained jurisdiction of the property. That very act, ipso fado, transfers the possession and control of all the estate of the debtor into the control and jurisdiction of the County Court. Freydendall v. Baldwin, 103 Ill. 325; Hanchett v. Waterbury, 115 Ill. 220; Field v. Ridgley, 116 Ill. 424; Farwell v. Crandall, 120 Ill. 70. The County Court, then, having complete jurisdiction of both the parties, creditors as well as debtors, and of all the estate (as- well what was included in the schedule, as what might be thereafter discovered), it was the duty of appellant "Groemble to have gone before the County Court, and there asked for whatever relief of priority or otherwise he might deem himself entitled to, or he might contest the validity of the assignment, and show it to be fraudulent and void, if he could. While we concede the original and exclusive jurisdiction of the County Court in all matters of insolvent estates when they first obtain jurisdiction under proper deeds of assignment, we at the same time hold that there may be special cases where a court of equity would and ought to interfere under its general powers for the promotion of justice. It is not safe ever to lay down any positive rule that would exclude a court of equity from exercising jurisdiction where such jurisdiction and intervention might become necessary to promote the ends of justice or to prevent wrong or hardship. And so we understand the cases to which we have referred, to hold. Finding no error in this record the judgment of the Circuit Court is affirmed. Judgment affirmed.